Case 1:19-cv-09038-GBD Document 30 Filed 04/24/20 Page 1 of 1

STUART H. FINKELSTEIN, ESQ.

FINKELSTEINLAW GROUP, PLLC
338 Jericho Turmpike
Syosset, New York 11791
(718) 261-4900

April 24", 2020

The Honorable George B. Daniels
Southern District of New York
Daniel Patrick Moynihan

United States District Court

500 Pearl Street - Courtroom 11A
New York, New York 10007

Re: Antolini vs. McCloskey, et al
Case No.: 1:19-cv-09038-GBD

Dear Judge Daniels,

| represent Plaintiff Dino Antolini in the above matter. This case was filed some seven
months ago and through no ones’ fault, we haven’t even had our Initial Conference to
enter into a Case Management Plan & Scheduling Order.

| ask the Court, respectfully, to have both sides draft the CMP and order by a date
certain its completion and its submission to your Honor, and to then hold a telephonic
conference with both sides, if necessary.

Thanking you, | remain

    

Stuart H. Finkelstein

SHFitc
To all counsel of record via ECF
